[Cite as In re E.H., 2022-Ohio-3123.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



                                                  JUDGES:
IN THE MATTER OF:                                 Hon. Earle E. Wise, Jr., P.J.
                                                  Hon. William B. Hoffman, J.
        E.H.                                      Hon. John W. Wise, J.

                                                  Case No. 2022CA00016

                                                  OPINION



CHARACTER OF PROCEEDING:                       Appeal from the Court of Common PLeas,
                                               Juvenile Division, Case No. F2019-0134

JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                        September 7, 2022


APPEARANCES:

For Appellant Mother                           For Appellee

JERMAINE COLQUITT                              NO APPEARANCE
33 West Main Street, Suite 109
Newark, Ohio 43055

Guardian ad Litem                              For Grandmother R.H.

CEDRIC P. COLLINS                              ALLISON A. MAC LEOD-OWEN
P. O. Box 564                                  110 East Elm Street, Suite B
Pickerington, Ohio 43147                       Granville, Ohio 43023

For E.H.

J. MICHAEL NICKS
96 West William Street, Suite 100
Delaware, Ohio 43015
Licking County, Case No. 2022CA00016                                                     2


Wise, John, J.

       {¶1}   Appellant J.H. appeals the decision of the Licking County Court of Common

Pleas, Juvenile Division, which terminated Appellant’s parental rights and granted Licking

County Department of Job and Family Services’ (“Agency”) motion for permanent custody

of E.H. The following facts give rise to this appeal.

                            FACTS AND PROCEDURAL HISTORY

       {¶2}   E.H. was born on August 28, 2018. Appellant is the biological mother of

E.H.; B.H is the biological father of E.H. R.H. is the maternal grandmother of E.H.

       {¶3}   E.H. was found to be a neglected and dependent child.

       {¶4}   On March 19, 2019, E.H. was removed from the care of Appellant and B.H.

       {¶5}   On February 19, 2020, the Agency filed for permanent custody of E.H.

       {¶6}   On September 28, 2020, the trial court held a hearing on the State’s Motion

for Permanent Custody before the Magistrate.

       {¶7}   At the hearing, Jennifer Newton testified that she has been the foster mother

of E.H since April 4, 2019. When E.H. first came to live with the Newtons, he was on

oxygen, underweight, and fragile. E.H. had bronchial pulmonary dysplasia from scar

tissue in his lungs from being on a ventilator when he was born twenty-eight weeks

premature. E.H.’s half-brother, D.H., lives with the Newtons. D.H. came to the Newton

house on June 19, 2020.

       {¶8}   E.H. is currently in weekly speech therapy and physical therapy twice a

month. E.H. also has medical appointments for eczema and early cerebral palsy.

Appellant was not approved or permitted to attend the appointments.
Licking County, Case No. 2022CA00016                                                      3


       {¶9}   Next, Allison Keeley testified she was employed by Licking County Children

Services as a social worker until December of 2019. Ms. Keeley has been involved in

E.H.’s case since April of 2019. The Agency became involved in E.H.’s case due to

substance abuse by the parents, lack of financial stability, poor living conditions and

neglect.

       {¶10} On April 18, 2019, a case plan for E.H.’s parents was filed. The issues

identified in the case plan were income, housing, substance abuse, couples counseling,

mental health and employment. At the time of filing, Appellant reported domestic violence

between her and E.H.’s father.

       {¶11} E.H. was born twenty-eight weeks premature. His parents were not

following through on his medical appointments. Initially, the parents were living in Newark,

Ohio, but were evicted from their residence. E.H.’s parent’s relationship was on and off,

and they never attended couples counseling.

       {¶12} After eviction, Appellant had no permanent address. Appellant reported to

the Agency that she was beginning work at a McDonald’s; however, the McDonald’s said

she was not working for them. Appellant claimed no other employment. Appellant also

claimed she was engaging in alcohol and drug abuse treatment at NYAP. However,

NYAP confirmed she went through the intake process, but never engaged in treatment.

Appellant confirmed to the Agency that she               was still using cocaine and

methamphetamine.

       {¶13} During an in-home visit, Ms. Keeley noted that Appellant would not allow

them past the entryway of the home. Appellant said they were being evicted and

everything was packed up.
Licking County, Case No. 2022CA00016                                                     4


      {¶14} After B.H. was evicted from his residence in Newark, Ohio, he did not report

another permanent address. B.H. followed through on alcohol and drug treatment. B.H.

admitted to using cocaine and marijuana.

      {¶15} The Agency looked to place E.H. with Appellant’s mother R.H. The Agency

decided against placement with R.H. due to R.H.’s own history with the Agency and

reports of mold in R.H.’s home. When R.H. and Ms. Keeley spoke about E.H. going to

live with R.H., R.H. said she can buy a new house so mold won’t be an issue.

      {¶16} Next, Phaedra Abdalla testified that she is a visitation coordinator with the

Agency. She supervises visits, intervenes as needed, and takes notes. Appellant had

been removed from the visitation schedule because she had three no-show visits in a

row. Her visitation was rescheduled for August 27, 2019.

      {¶17} During the visits, Appellant actively participated by playing with E.H.,

bringing him snacks, and changing diapers. She was generally pleasant and respectful.

      {¶18} During R.H.’s portion of the visits, Ms. Abdalla stated R.H. was overbearing.

She was bossing people around and hindering Appellant’s visit with E.H.

      {¶19} Next, Appellant testified she is currently living in Newark, Ohio with a friend

of her father. No formal lease or contract exists for housing. Appellant testified she

completed her initial drug and alcohol assessment, but when she returned to engage in

treatment, her counselor had left and they failed to assign her a new counselor.

      {¶20} Appellant testified she was placed in temporary custody of Franklin County

Children’s Services at the age of thirteen or fourteen. She was briefly reunited with R.H.

at age sixteen, but was back in Franklin County Children’s Services custody until age

eighteen. Appellant had run away from home and was hit with a belt by R.H. Appellant
Licking County, Case No. 2022CA00016                                                     5


testified to possible use in the last three months of methamphetamine. Appellant testified

E.H.’s father has hit her on three occasions.

       {¶21} Appellant currently lives with her boyfriend at a family friend’s house. There

is no formal contract in place. Appellant did not inform the Agency of her new residence,

the identity of her boyfriend, or that she is living with her boyfriend.

       {¶22} Appellant also testified to her employment history. She stated she worked

a couple shifts at a pizzeria, worked at Club 2k, and would be paid for singing, dancing,

and rapping. She has not had any income in the last thirty days. Appellant has stayed

with R.H. recently. R.H. has provided some support to Appellant.

       {¶23} The hearing was continued to October 13, 2020.

       {¶24} At this hearing, a motion was made to allow R.H. to attend visitations with

E.H. The trial court granted this motion.

       {¶25} Appellant failed to appear at the hearing, and her counsel moved for a

continuance. The continuance was denied.

       {¶26} Bridget Lorenz Lemberg testified she is the lab director and toxicologist at

Forensic Fluids Laboratories in Kalamazoo, Michigan.

       {¶27} Forensic Fluids Laboratories performed drug tests on Appellant. In May of

2019, Appellant tested positive for amphetamine and methamphetamine. In August of

2019, Appellant tested positive for amphetamine, methamphetamine, and marijuana. In

September of 2019, Appellant did not test positive for any controlled substance. In

December of 2019, Appellant tested positive for marijuana. In January of 2020, Appellant

testified positive for amphetamine, methamphetamine and marijuana. In February of

2020, Appellant tested positive for amphetamine and methamphetamine. In March of
Licking County, Case No. 2022CA00016                                                   6


2020, Appellant tested positive for amphetamine and methamphetamine. In June of 2020,

Appellant tested positive for methamphetamine and cocaine. In July of 2020, Appellant

tested positive for amphetamine and methamphetamine. In August of 2020, Appellant

tested positive for amphetamine and methamphetamine.

      {¶28} Forensic Laboratories also conducted drug testing of B.H. In June of 2019,

he tested positive for amphetamine, methamphetamine, marijuana, and cocaine. In

August of 2019, he tested positive for amphetamine, methamphetamine, and marijuana.

In September of 2019, he did not test positive for any controlled substance. In November

of 2020, he tested positive for amphetamine and methamphetamine. In December of

2020, he tested positive for marijuana. In January of 2020, he tested positive for

marijuana. In February of 2020, he tested positive for marijuana. In March of 2020 he

tested positive for marijuana and cocaine. In June of 2020, he tested positive for

marijuana. In August of 2020, he tested positive for marijuana.

      {¶29} Next, Palma Ashcraft testified she is a social worker with the Agency. E.H.

was born addicted to cocaine and marijuana. E.H. was removed from the care of

Appellant and B.H. over concerns of hospitalization from nonorganic failure to thrive and

losing a significant amount of weight. Neither Appellant nor B.H. were following through

on recommendations during hospital admissions. The Agency was also concerned over

home conditions, unemployment of Appellant, parenting, substance abuse, and mental

health.

      {¶30} Ms. Ashcraft reviewed the case plan with Appellant and B.H. Appellant had

to obtain stable housing and employment, undergo substance abuse treatment, mental
Licking County, Case No. 2022CA00016                                                      7


health treatment, couples counseling, and resolve traffic and legal issues. From June of

2019 until April of 2020, Appellant had no stable residence.

       {¶31} Ms. Ashcraft visited Appellant’s current residence in Newark on September

29, 2020. Ms. Ashcraft described it as appropriate. However, the Agency has concerns

over Appellant’s boyfriend, J.H. He has current felony charges against him for theft.

Appellant does not have a contract with the landlord. The Agency is concerned with

Appellant’s housing at this time.

       {¶32} Appellant did not disclose employment until January of 2020, when she

worked at Hendoc’s pub in Columbus and picked up odd jobs on TaskRabbit until

February of 2020. From June of 2020 until August of 2020, she reported working at a

pizzeria and Club 2k, but never produced verification. Next, she claimed she traveled out

west with a friend delivering cantaloupe and watermelon to Colorado, but did not disclose

if or how much she was paid. Appellant’s employment is still an issue for the Agency.

       {¶33} Appellant claimed she attended substance abuse classes at BHP in Mount

Vernon, Ohio, but when Ms. Ashcraft called to verify, they said that they had never heard

of her. Appellant never sought treatment for substance abuse or mental health as required

by her case plan. Appellant took thirteen drug tests over the course of the case plan, and

tested positive for methamphetamines in a majority of them. Appellant’s substance abuse

and mental health is still an issue for the Agency.

       {¶34} Appellant did complete parenting classes. However, her attendance at

visitations with E.H. were not consistent. If all three boys were in attendance, it was very

chaotic, and hard for her to handle all three children. Now that her visits are only with
Licking County, Case No. 2022CA00016                                                      8


E.H., it is easier for her. Appellant’s behavior during the visits is not an issue for the

Agency.

       {¶35} During one visitation, Ms. Ashcraft gave B.H. a ride from drug testing to

visitation one day. Upon arrival R.H. took pictures, and then Appellant arrived to videotape

and yell at Ms. Ashcraft and B.H. Appellant was yelling obscenities until R.H. told her to

get in R.H.’s car and they pulled away.

       {¶36} B.H.’s case plan included obtaining stable housing, obtaining stable

employment, completing drug and mental health treatment, taking parenting classes,

couples counseling, and resolve any legal or traffic issues.

       {¶37} After B.H.’s eviction from his residence in Newark, he stayed with friends

for several months. Then he moved to Massachusetts to live with his dad. He then moved

back to Newark in August of 2020. He now lives with Appellant’s foster brother. The

residence is a three-bedroom duplex. His two sons live with him. He sleeps on the couch,

and there is not a room for E.H. B.H. has an agreement with Appellant’s brother, no lease

or contract. B.H.’s housing is still a concern for the Agency.

       {¶38} B.H. claims employment with Amazon, but has not verified his employment.

The issue of B.H.’s employment is still a concern of the Agency.

       {¶39} B.H. attended substance abuse treatment in Ohio. This stopped due to

COVID. At the beginning, B.H. was testing positive for methamphetamine, but by the end

of the case he mainly tested positive for marijuana. B.H. has indicated he does not

recognize marijuana as an illegal substance and has no plans to stop using it. Substance

abuse and mental health are still a concern for the Agency.
Licking County, Case No. 2022CA00016                                                       9


       {¶40} The Agency has identified R.H. as a possible relative for placing E.H. The

Agency ruled out R.H. because of her past agency involvement and conversations Ms.

Ashcraft had with her. R.H. had told Ms. Ashcraft that E.H. spent substantial time with

her. She cared for him frequently. This led Ms. Ashcraft to have concerns that she didn’t

identify the situation and remove E.H. from the situation. She should have noticed his

weight loss and that he was not receiving the care he needed. R.H. has a history of

physical abuse which led to Appellant’s removal from her home.

       {¶41} R.H.’s initial home was also deemed unsuitable as there were black mold

issues.

       {¶42} R.H. was present at the hospital during E.H.’s hospitalization more than

either parent. R.H. was a trusted source of care for E.H. when his siblings were sick. R.H.

obtained a new residence, but it was never inspected.

       {¶43} No other family members have been identified as suitable for placement.

E.H. has been diagnosed with early cerebral palsy.

       {¶44} E.H. is currently living with Jennifer and Jason Newton in a foster-to-adopt

placement. They are interested in adopting if permanent custody is granted to the Agency.

He is with his older sibling D.H. and has three foster siblings. All of his special needs are

being met by the Newtons.

       {¶45} The Agency does not believe either parent has alleviated or will alleviate

the concerns giving rise to the dependency finding in the near future. E.H. cannot be

placed with either parent in the near future. It is in the Agency’s opinion that granting

permanent custody is in the best interest of E.H.
Licking County, Case No. 2022CA00016                                                      10


       {¶46} Next, Cedric Collins testified that he is the Guardian ad Litem for E.H. He

has observed E.H. in his foster home and has observed that he is doing very well. Initially,

E.H. had many medical issues, was on oxygen, had significant weight loss, and was not

developing. Now he is growing, gaining weight, off oxygen, and walking.

       {¶47} Mr. Collins still has concerns regarding B.H.’s and Appellant’s ability to

parent E.H. Specifically, they are still using illegal substances, they are not financially

stable, they do not have stable housing, and all these are important for a child with special

needs.

       {¶48} Mr. Collins looked into placement with R.H. He went to R.H.’s home,

observed most everything a child of E.H.’s age would need. However, the stairs to the

basement did not have a railing to prevent a child from falling, which is important for a

child with special needs. She was not fully unpacked and boxes still needed put away.

R.H. was receiving partial retirement, but also working to meet her own needs. Mr. Collins

was concerned about meeting the needs of E.H. R.H. needs a better support system if

she were to take custody of E.H.

       {¶49} Mr. Collins is concerned that given R.H. bond with E.H., she should not have

given him back to the parents when so many issues existed without calling the Agency.

The Guardian ad Litem testified it would be in the child’s best interest to grant the Agency

permanent custody of E.H.

       {¶50} The trial court then recessed until November 23, 2020.

       {¶51} At the November 23, 2020 hearing, the trial court heard a motion on granting

legal custody to R.H.
Licking County, Case No. 2022CA00016                                                    11


       {¶52} R.H. testified she is E.H.’s maternal grandmother. She owns her own home

with four bedrooms and two bathrooms. E.H. will have his own bedroom. R.H. is on

unemployment due to COVID.

       {¶53} R.H. has a conviction for disorderly conduct. She took her dog to a bingo

hall. She parked the car in the shade and put the windows down. She testified the dog

had water and food. She went into the bingo hall and came out after forty-five minutes to

check on the dog. She got into an altercation with officers when they tried to get her to

leave the bingo hall to take care of the dog.

       {¶54} R.H. testified Appellant had behavioral issues in her youth, but she does not

recall beating Appellant with a belt. She said that Appellant is still lying about R.H.’s

abuse.

       {¶55} The hospital discharged E.H. to R.H. after he was born, as two of his siblings

were sick. After returning E.H. to his parents three days later, E.H. was in the hospital

with a respiratory issue. Again, the hospital discharged E.H. to R.H. Appellant and the

children stayed with R.H. for four days until Appellant wanted to go back to live with B.H.

R.H. did not agree with this and did not want to take the children back. Appellant called

the police and told them R.H. kidnapped her children. When the police arrived, they

wanted to know why R.H. did not want to give the children back. She said because the

parents were fighting.

       {¶56} Three weeks after the incident, E.H. went back into the hospital. R.H. stayed

with E.H. at the hospital.
Licking County, Case No. 2022CA00016                                                         12


       {¶57} With relation to the incident with Ms. Ashcraft at a visitation, R.H. said she

saw B.H. in Ms. Ashcraft’s car, and it did not seem right to her. Then Appellant finished

her visitation and got angry with Ms. Ashcraft and B.H.

       {¶58} R.H. has had three visits with E.H. She believes E.H. is enjoying his time

with her. She does not believe removing E.H. from his foster home would traumatize him.

       {¶59} R.H. believes it is in the best interest of E.H. to be placed with her. She is

his grandmother, has been part of his life since he was born, she believes she can provide

a home for him and support him. Her support network has not met E.H. due to his being

hospitalized and then placed into foster care.

       {¶60} Next, Palma Ashcraft retook the stand. Ms. Ashcraft testified she has not

spoken with R.H. about E.H.’s medical care. R.H. has only information provided by

Appellant or B.H.

       {¶61} Ms. Palma observed R.H.’s visits with E.H. R.H. would play and sing to E.H.

E.H. looked to be enjoying himself, but after the visit he wanted to get away from the

visitation staff and back to his foster mom.

       {¶62} Ms. Palma also testified that with R.H.’s history of physical abuse, it is not

in the best interest of E.H. to be placed with her. Ms. Palma also notes R.H.’s work

schedule would require E.H. to be shuffled around from R.H. to either her friend or her

nephew. Ms. Palma does not believe this is a good situation for a child with special needs.

       {¶63} Mr. Collins then testified that he still believes it is not in the best interest of

E.H. to be placed with R.H. Mr. Collins is concerned about R.H.’s financial position. He

also believes E.H. is bonded to his foster family. Mr. Collins disagrees with R.H. that

removing E.H. from his foster family would not be traumatizing. E.H. has bonded
Licking County, Case No. 2022CA00016                                                  13


significantly with his foster family, and any removal will have an impact on the child,

especially removing him from his foster mother. He believes it is in the best interest of

E.H. to be placed in the Agency’s permanent custody.

       {¶64} On February 18, 2021, the Magistrate issued a decision denying R.H. legal

custody of E.H., and granting permanent custody of E.H. to the Agency.

       {¶65} On March 3, 2021, Appellant objected to the Magistrate’s Decision.

       {¶66} On March 4, 2021, R.H. objected to the Magistrate’s Decision.

       {¶67} On March 1, 2022, the trial court adopted the decision of the Magistrate

above Appellant’s and R.H.’s objections.

       {¶68} On March 28, 2022, Appellant filed a Notice of Appeal.

       {¶69} On May 25, 2022, Appellant filed a merit brief with this Court.

       {¶70} On June 17, 2022, this Court granted Appellee’s Motion for Extension of

Time to file a Brief.

       {¶71} Appellee did not file a merit brief arguing Appellee’s case.

                                  ASSIGNMENT OF ERROR

       {¶72} Appellant timely filed her notice of appeal and raises the following

Assignment of Error:

       {¶73} “I. THE TRIAL COURT ERRED BOTH IN DENYING [R.H]’s LEGAL

CUSTODY MOTION AND IN GRANTING THE LICKING COUNTY DEPARTMENT OF

JOB AND FAMILY SERVICES PERMANENT CUSTODY OF E.H.”
Licking County, Case No. 2022CA00016                                                      14


                                                 I.

       {¶74} In Appellant’s first Assignment of Error, Appellant argues the trial court erred

in denying R.H.’s legal custody motion and granting permanent custody to the Agency.

We disagree.

       {¶75} A trial court may award legal custody to a non-parent after finding that legal

custody is in the child’s best interests. R.C. 2151.353(A)(3); R.C. 2151.415(B); Stull v

Richland Cty. Children Services, 5th Dist. Richland Nos. 11CA47 and 11CA48, 2012-

Ohio-738, 71 N.E.3d 660, ¶22. The court’s determination as to whether the facts make it

in the child’s best interest to be placed in legal custody, an appellate court applies the

abuse of discretion standard. Id.

       {¶76} In order to find an abuse of discretion, we must determine the trial court’s

decision was unreasonable, arbitrary or unconscionable and not merely an error of law or

judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶77} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169 (1990), quoting Stanley v. Illinois, 405

U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972). An award of permanent custody must

be based on clear and convincing evidence. R.C. §2151.414(B)(1). Clear and convincing

evidence is that evidence “which will provide in the mind of the trier of facts a firm belief

or conviction as to the facts sought to be established.” Cross v. Ledford, 161 Ohio St.

469, 120 N.E.2d 118 (1954). “Where the degree of proof required to sustain an issue

must be clear and convincing, a reviewing court will examine the record to determine

whether the trier of facts had sufficient evidence before it to satisfy the requisite degree

of proof.” Id. at 477, 120 N.E.2d 118. If some competent, credible evidence going to all
Licking County, Case No. 2022CA00016                                                      15


essential elements of the case supports the trial court’s judgment, an appellate court must

affirm the judgment and not substitute its judgment for that of the trial court. C.E. Morris

Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

       {¶78} Issues relating to the credibility of witnesses and the weight to be given to

the evidence are primarily for the trier of fact. Seasons Coal vs. Cleveland, 10 Ohio St.3d

77, 80, 461 N.E.2d 1273 (1984). Deferring to the trial court on matters of credibility is

“crucial in a child custody case, where there may be much evidence in the parties’

demeanor and attitude that does not translate to the record well.” Davis v. Flickinger, 77

Ohio St.3d 415, 419, 1997-Ohio-260, 674 N.E.2d 1159.

       {¶79} This Court set forth a trial court’s analysis of a permanent custody motion

in In the Matters of: A.R., B.R., W.R., 5th Dist. Stark Nos. 2018CA00091, 2018CA00097,

2018CA00098, 2019-Ohio-389. When deciding a motion for permanent custody a trial

court must follow guidelines provided in R.C. §2151.414. R.C. §2151.414(A)(1) mandates

the trial court schedule a hearing and provide notice upon filing of a motion for permanent

custody of a child by a public children services agency or private child placing agency

that has temporary custody of the child or has placed the child in long-term foster care.

       {¶80} R.C. §2151.414(B) authorizes the juvenile court to grant permanent custody

of the child to the public or private agency if the court determines, by clear and convincing

evidence, it is in the best interest of the child to grant permanent custody to the agency,

and that any of the following apply: (a) the child is not abandoned or orphaned, and the

child cannot be placed with either of the child’s parents within a reasonable time or should

not be placed with the child’s parents; (b) the child is abandoned; (c) the child is orphaned

and no relatives of the child are able to take permanent custody; or (d) the child has been
Licking County, Case No. 2022CA00016                                                    16


in the temporary custody of one or more public children’s services agencies or private

child placement agencies for twelve or more months of a consecutive twenty-two month

period.

       {¶81} Therefore, R.C. §2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

§2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

       {¶82} In the case sub judice, the trial court found E.H. has been in the custody of

the Agency for longer than twelve (12) of the last twenty-two (22) consecutive months.

Pursuant to R.C. §2151.414(B)(1)(a), the trial court also found E.H. could not be placed

with either of the parents within a reasonable time or should not be placed with E.H.’s

parents.

       {¶83} In making this decision, the trial court must consider the factors of R.C.

§2151.414(E), which states, in relevant part:

              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be with the parents, the court shall

       consider all relevant evidence. If the court determines, by clear and

       convincing evidence at a hearing held pursuant to division (A) of this section

       or for purposes of division (A)(4) of section 2151.353 of the Revised Code
Licking County, Case No. 2022CA00016                                                    17


      that one or more of the following exist as to each of the child’s parents, the

      court shall enter a finding that the child cannot be placed with either parent:

             (1) Following the placement of the child outside the child’s home and

      notwithstanding reasonable case planning and diligent efforts by the agency

      to assist the parents to remedy the problems that initially caused the child

      to be placed outside the home, the parent has failed continuously and

      repeatedly to substantially remedy the conditions causing the child to be

      placed outside the child’s home. In determining whether the parents have

      substantially remedied those conditions, the court shall consider parental

      utilization of medical, psychiatric, psychological, and other social and

      rehabilitative services and material resources that were made available to

      the parents for the purpose of changing parental conduct to allow them to

      resume and maintain parental duties.

             (2) Chronic mental illness, chronic emotional illness, intellectual

      disability, physical disability, or chemical dependency of the parent that is

      so severe that it makes the parent unable to provide an adequate

      permanent home for the child at the present time and, as anticipated, within

      one year after the court holds the hearing pursuant to division (A) of this

      section or for the purposes of division (A)(4) of section 2151.353 of the

      Revised Code;

             (3) The parent committed any abuse as described in section

      2151.031 of the Revised Code against the child, caused the child to suffer

      any neglect as described in section 2151.03 of the Revised Code, or
Licking County, Case No. 2022CA00016                                                      18


       allowed the child to suffer any neglect as described in section 2151.03 of

       the Revised Code between the date that the original complaint alleging

       abuse or neglect was filed and the date of the filing of the motion for

       permanent custody;

              (4) The parent has demonstrated a lack of commitment toward the

       child by failing to regularly support, visit, or communicate with the child when

       able to do so, or by other actions showing an unwillingness to provide an

       adequate permanent home for the child;

              ***

              (16) Any other factor the court considers relevant.

       {¶84} In determining whether the child can be placed with either parent within a

reasonable time, the court stated that it had considered all relevant evidence and all

factors specifically enumerated in R.C. §2151.414(E). Based on the testimony presented,

the trial court found that E.H. had been in temporary custody of the Agency for more than

twelve months out of a consecutive twenty-two-month period.

       {¶85} The trial court further found that efforts made by the Agency to work with

the parents of E.H. have been reasonable and appropriate and followed E.H.’s best

interest. The Agency used reasonable efforts to prevent the removal of E.H. from the

home, to remedy the conditions that led to removal of E.H., and to make it possible for

E.H. to return home. Specifically, the trial court found these reasonable efforts based on

the following actions taken by the Agency: identified areas of concern related to Appellant

and B.H., the need to address substance abuse and mental health issues, stability of

housing and income, and demonstrate appropriate parenting practices, facilitation of visits
Licking County, Case No. 2022CA00016                                                      19


with Appellant, B.H., and R.H., foster placement, and case planning for both B.H. and

Appellant.

       {¶86} “The discretion which the juvenile court enjoys in determining whether an

order of permanent custody is in the best interest of a child should be accorded the utmost

respect, given the nature of the proceeding and the impact the court’s determination will

have on the lives of the parties concerned.” In re Mauzy Children, 5th Dist. No.

2000CA0024, 2000 WL 1700073 (Nov. 13, 2000), citing In re Awkal, 95 Ohio App.3d 309,

316, 642 N.E.2d 424 (8th Dist. 1994).

       {¶87} In determining the best interest of the child at a permanent custody hearing,

R.C. §2151.414(D)(1) requires the trial court must consider all relevant factors, including,

but not limited to the following:

                (a) The interaction and interrelationship of the child with the child’s

       parents, siblings, relatives, foster caregivers and out-of-home providers,

       and any other person who may significantly affect the child;

                (b) The wishes of the child, as expressed directly by the child or

       through the child’s guardian ad litem, with due regard for the maturity of the

       child;

                (c) The custodial history of the child, including whether the child has

       been in the temporary custody of one or more public children services

       agencies or private child placing agencies for twelve or more months of a

       consecutive twenty-two month period, or the child has been in the

       temporary custody of one or more public children services agencies or

       private child placement agencies for twelve or more months of a
Licking County, Case No. 2022CA00016                                                         20


       consecutive twenty-two month period and, as described in division (D)(1) of

       section 2151.413 of the Revised Code, the child was previously in the

       temporary custody of an equivalent agency in another state;

              (d) The child’s need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency;

              (e) Whether any of the factors in divisions (E)(7) to (11) of this section

       apply in relation to the parents and child.

       {¶88} No one element is given greater weight or heightened significance. In re

C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816.

       {¶89} “A child’s best interest are served by the child being placed in a permanent

situation that fosters growth, stability, and security. In re P.S., 5th Dist. Licking No. 16-CA-

11, 2016-Ohio-3489, ¶57. A relative’s willingness to care for the child does not alter the

court’s considerations in deciding permanent custody. Id.

       {¶90} The trial court’s decision indicates it considered the best interest of the child.

The trial court concluded the child’s need for legally secure placement could not be

achieved without awarding permanent custody to the Agency. Upon review of the entire

record, it is clear that the record supports the trial court’s finding that granting the motion

for permanent custody is in the child’s best interest.

       {¶91} Appellant exposed E.H. to Appellant’s substance abuse, lack of stable

housing, domestic violence, and mental health issues. E.H. was born twenty-eight weeks

premature, addicted to marijuana and cocaine. E.H. has been diagnosed with early

cerebral palsy and had to be hospitalized due to weight loss and lack of development.
Licking County, Case No. 2022CA00016                                                       21


Appellant did not complete substance abuse and mental health courses and consistently

tested positive for controlled substances, mostly marijuana and methamphetamine.

Appellant never obtained steady employment or secured appropriate, stable housing.

B.H., while attending substance abuse classes, does not acknowledge the illegality of

marijuana and has no intention of quitting. B.H. was not present at the hearings for

permanent custody or legal custody. B.H. has acknowledge that he is not in a position to

care for a child with special needs.

       {¶92} The Agency also explored placing E.H. with R.H. R.H., E.H.’s maternal

grandmother, moved to request legal custody of E.H. The trial court found R.H. had failed

to recognize and appreciate the significant ties E.H. has with his foster family. E.H. has a

limited relationship with R.H., and while the trial court noted R.H. cares for the child, E.H.

turns to his foster family for reassurance and comfort. E.H.’s special needs have affected

his ability to bond with R.H.

       {¶93} E.H. shows visible excitement when around his foster parents and siblings,

and displays trust and ease towards them. His foster parents have managed his cerebral

palsy and he is thriving under their care. They ensure he attends all therapy and medical

appointments and are well versed in his special needs. The foster parents have a safe,

stable home, and are committed to E.H. and desire to adopt him. The trial court found

that E.H.’s best interests will be served by denying R.H.’s motion for legal custody and

granting the Agency permanent custody.

       {¶94} The guardian ad litem recommended permanent custody be granted to the

Agency because E.H. could not be safely reunited with the parents. He has concerns
Licking County, Case No. 2022CA00016                                                            22


about R.H. financially meeting the needs of herself and E.H., and that E.H. has bonded

significantly with his foster family.

       {¶95} We find that the trial court’s determination that permanent custody to the

Agency was in the child’s best interest was based upon competent, credible evidence,

and the trial court did not abuse its discretion in finding it was not in the child’s best interest

to be placed in R.H.’s legal custody.

       {¶96} Appellant’s sole Assignment of Error is overruled.

       {¶97} For the foregoing reasons, the judgment of the Court of Common Pleas,

Juvenile Division of Licking County, Ohio, is hereby affirmed.


By: Wise, John, J.

Wise, Earle, P. J., and

Hoffman, J., concur.



JWW/br 0830